___________

                                      No. 96-1868
                                      ___________

Major Becton,                                 *
                                              *
               Appellant,                     *
                                              * Appeal from the United States
      v.                                      * District Court for the
                                              * Eastern District of Missouri.
United States of America,                     *
                                              *        [UNPUBLISHED]
               Appellee.                      *


                                      ___________

                        Submitted:    August 29, 1996

                            Filed:    September 10, 1996
                                      ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


      Major Becton pleaded guilty to several narcotics offenses and was
sentenced to 156 months imprisonment.             Prior to his plea, federal agents
had   seized    cash   representing    drug    proceeds;      some   of   the      cash   was
administratively       forfeited,    and   some   was   the   subject     of   a   judicial
forfeiture action that was dismissed after Becton's sentencing.                      Becton
then filed this 28 U.S.C. § 2255 motion, contending that the government had
successively prosecuted him for the same conduct, in violation of the
Double Jeopardy Clause. The district court1 rejected this contention, and
Becton appeals.


      We note that, contrary to Becton's assertion on appeal, the district
court's order clearly indicated the court's reasons for denying the motion.
Upon our de novo review, we conclude that




       1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
Becton was not entitled to relief on his double jeopardy claim.   See United
  ates   v.   Ursery                                                      l
forfeitures                              & (7) are neither punishment nor
criminal for purposes of Double Jeopardy Clause).




     A true copy.


              Attest:




                                   -2-